Citation Nr: 9918992	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-50 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from July 1944 to 
October 1944.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1996 determination of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has been returned to the Board following its remand 
to the RO in February 1998.  The Board notes that the RO 
adjudicated the issue of whether the November 1944 rating 
decision contained clear and unmistakable error in denying 
the veteran's claim for service connection for a left knee 
disorder.  The veteran did not appeal this determination, and 
the issue of clear and unmistakable error with the prior 
rating decision will not be addressed in this decision.  


FINDINGS OF FACT

1.  The Board denied service connection for arthritis of the 
left knee by way of aggravation in a May 1945 decision.

2.  The evidence added to the record since the May 1945 
decision of the Board does not bear directly and 
substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final May 1945 determination, 
wherein the Board denied service connection for arthritis of 
the left knee by way of aggravation, is not new and material, 
and the claim for service connection is not reopened.  
38 U.S.C.A §§ 5108, 7104(a), (b) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that on physical examination 
of the veteran on induction in July 1944, no musculoskeletal 
defects were found.  Service medical records from the 
orthopedic clinic show that the veteran was seen in 
August 1944 for complaints of old injury to the knee and a 
history of severe injury from a kick by a mule.  X-rays of 
the knee taken in September 1944 revealed some erosion of the 
tibia.  The service medical records show that the veteran was 
admitted in September 1944.  The clinical record brief shows 
a final diagnosis of "[a]rthritis, chronic, severe, non-
suppurative, left knee joint, cause undetermined, symptomatic 
since 1942."  

In an October 1944 rating determination, the RO found that 
arthritis of the left knee joint existed prior to acceptance 
and enrollment into service and was not aggravated during 
active service.  The veteran appealed.  

The Board denied the veteran's claim for service connection 
for arthritis of the left knee in a May 1945 decision.  The 
Board found that the involvement of the left knee observed in 
the army was clearly and unmistakably the natural and logical 
continuation of the preexisting condition and aggravation by 
military service was not established.  

Added to the record since the May 1945 decision is a private 
medical report signed in August 1965 that shows a diagnosis 
of comminuted fracture of the right patella and fracture of 
the right acetabulum.  

VA examinations performed in October 1965 and March 1968 show 
diagnoses related to the veteran's right lower extremity.  

The veteran requested service connection for a left knee 
disorder in September 1996 and requested that his service 
medical record be reviewed to ascertain whether his left knee 
had been further damaged as a result of his military service.  

A letter dated in September 1996 shows that the veteran was 
seen for dental treatment.  

VA outpatient treatment reports were added to the record in 
May 1998 showing treatment for the period between July 1995 
and April 1998.  The reports show treatment for arthritic 
pain and a July 1997 report shows that the left knee was 
examined in connection with a slip and fall incident.   

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  

In light of the holding in Hodge, the Board will analyze the 
evidence submitted in the case at hand according to the 
standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  



Analysis

The veteran seeks to reopen his claim for service connection 
for a left knee disorder, which the Board denied in a 
May 1945 decision.  When a claim is finally denied by the 
Board, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  VA 
Pamphlet, BVA Rules of Practice, Rule 19 (effective July 12, 
1941).

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for a left knee disorder.  The Board's 
May 1945 decision found that service connection for the left 
knee was not warranted because the evidence did not show that 
the preexisting disorder had been aggravated as a result of 
the veteran's service.  Accordingly, the issue at hand with 
respect to the prior denial is whether new evidence has been 
submitted to show that the left knee disorder was aggravated 
during service.  

The probative evidence added to the record since the May 1945 
decision does not show that the left knee disorder was 
aggravated during service.  VA examinations performed in 
October 1965 and March 1968, and the August 1965 private 
medical report, while new, are not probative of the issue at 
hand of whether the preexisting left knee disorder was 
aggravated during service.  Similarly, the September 1996 
letter of the veteran's dentist is not probative of the 
veteran's left knee disorder.  Thus, this evidence is not new 
and material. 

Also added to the record, VA outpatient treatment reports 
show treatment for arthritic pain and examination of the left 
knee.  These records are not probative of whether the 
veteran's left knee disorder increased in severity during 
service.  Because these records do not address the issue of 
whether the left knee disorder was aggravated during service, 
they do not constitute new and material evidence to reopen 
the veteran's claim of service connection.  

In light of the foregoing, the Board finds that the probative 
evidence submitted to reopen the claim does not bear directly 
and substantially upon the specific matter under 
consideration and which by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the Board finds that new and material 
evidence has not been submitted since the May 1945 denial to 
reopen the claim of service connection for a left knee 
disorder.  38 C.F.R. § 3.156.

The Court recently announced a three-step test with respect 
to new and material cases.  Under the new Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under section 3.156 to reopen the 
claim; and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet App 203, 206 (1999); Elkins v. West, 12 Vet App 209, 218-
19 (1999).  In the case at hand, the Board will not discuss 
the second and third elements in the absence of the 
submission of new and material evidence.  


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a left knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

